Per Curiam.
This is an application for mandamus requiring the respondent to vacate a preliminary injunction. The relator has argued his case at great length and very forcibly, but the argument proceeds upon the theory that the answer fully meets the charges in the complainant’s bill, and that the circuit judge should have accepted the answer as true. While it is undoubtedly true that as a general rule a court will, upon the coming in of a sworn answer fully meeting the allegations .of the bill of complaint, dissolve a preliminary injunction, this rule is not so rigid as to deny any discretion in the court. 2 High on Injunctions (3d Ed.), § 1508.
We are not able to say that there was a clear abuse of discretion in maintaining the injunction in the present case until the hearing.
The writ is denied.